Locher, J.,
dissenting. I cannot agree that Elvira Kern has sufficient minimum contacts with the state of Kansas to enable a Kansas court to exercise personal jurisdiction over her. Accordingly, I dissent.
The Due Process Clause of the Fourteenth Amendment to the United States Constitution protects a defendant from having to defend a suit in a distant or inconvenient forum absent sufficient “minimum contacts” between the defendant and the state in which the forum is located. See International Shoe Co. v. Washington (1945), 326 U.S. 310.
In Burger King Corp. v. Rudzewicz (1985), 471 U.S. 462, the United States Supreme Court outlined the standards for evaluating the existence of sufficient minimum contacts. Part of its holding is as follows: “If the question is whether an individual’s contract with an out-of-state party alone can automatically establish sufficient minimum contacts with the other party’s home forum, we believe the answer clearly is that it cannot.” Id. at 478. The Supreme Court then listed several additional factors to be considered, namely, “prior negotiations and contemplated future consequences, along with the terms of the contract and the parties’ actual course of dealing.” Id. at 479.
Applying these factors, it is clear that sufficient minimum contacts between Elvira Kern and Kansas are lacking here. She has never been to Kansas. The sole contact she has with that state is embodied in the contract she signed, which was negotiated in and to be performed exclusively in Ohio. She was not involved in the prior, negotiations between her husband and Añilas. She did not contemplate the future consequences or the terms of the contract, because she did not read it. Consequently, she was unaware of the clause providing that any breach would be deemed to take place in Kansas. The only thing she contemplated was that she was signing the contract. In my view, such contacts as she has with Kansas as a result of signing the contract -unread are “far too attenuated” to confer in personam jurisdiction over the defendant in a Kansas court. See World-Wide Volkswagen Corp. v. Woodson (1980), 444 U.S. 286, 299.
The majority chooses to ignore the aforementioned factors, and focuses instead on the fact that Elvira Kern signed the contract as a co-guarantor and indicated her office as secretary of her husband’s corporation. The majority then concludes that she should reasonably have expected that she could be sued in a Kansas court. I disagree. In Burger King Corp., supra, the Supreme Court made it clear that the mere existence of a contract does not establish sufficient minimum contacts between one party and the forum of the other, out-of-state party. Thus, the mere fact that she signed the contract is irrelevant for the purpose of determining whether Kansas is the proper forum. What is relevant is that she had no part in the negotiation of the contract, that she did not read the contract, and that as a result, she had no reason to believe that signing the contract would render her amenable to suit in a Kansas court.
Finally, the majority correctly points out that the place of the breach, *167as established by a contractual provision, is insufficient in and of itself to establish sufficient minimum contacts between Elvira Kern and the state of Kansas. Such a provision simply does not amount to an agreement that Kansas is the proper forum, or that Kansas law will apply, in the event of a breach. The parties could have included a choice-of-forum or choice-of-law provision if they had intended such a result, but they chose not to do .so here.
The contacts between Elvira Kern and the state of Kansas are few and far between. I would affirm this court’s original holding in this case, as expressed in Anilas, Inc. v. Kern (1986), 28 Ohio St. 3d 165, 28 OBR 257, 502 N.E. 2d 1025, that the courts of this state should not give full faith and credit to the decision of the District Court of Saline County, Kansas. I therefore dissent from today’s holding to the contrary.
Sweeney, Acting C.J., concurs in the foregoing dissenting opinion.